Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 1 of 39 PageID #: 1225



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK



   JOSEPH COLELLA,
   JOSEPH TIMMERMAN,
   KELLY STYLES LONGO, and                         SECOND AMENDED CLASS ACTION
   SANDRA STYLES-HORVATH,                          COMPLAINT
   on behalf of themselves and other
   similarly situated persons,                     CASE NO.: 17-cv-5867-KAM-SJB
          Plaintiffs,
                                                     Jury Demand
          v.
                                                     PUBLIC REDACTED VERSION
   ATKINS NUTRITIONALS, INC.,
                                                     CONFIDENTIAL MATERIALS REDACTED
          Defendant.




         Plaintiffs bring this Second Amended Complaint against Defendant on their behalf and

  on behalf of all other persons similarly situated who purchased Atkins Nutritionals products that

  claimed that sugar alcohols have no impact on blood sugar. In support of their Second Amended

  Complaint, Plaintiffs respectfully submit the following:


                                     NATURE OF THE CASE

         1.      This case concerns the labeling used by Atkins Nutritionals, Inc. when it touts its

  products as having low “net carbs” by artificially subtracting a whole category of carbs (sugar

  alcohols) from the definition of carbs. Atkins’ labeling and marketing schemes claim its products

  have low “Net Carbs” even though the products contain sugar alcohols.
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 2 of 39 PageID #: 1226
                 PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                      DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                   NUTRITIONALS, INC.

            2.      When it calculates “net carbs” for labeling purposes, Atkins subtracts

  carbohydrates associated with sugar alcohols from its calculation. Atkins’ formula is based on its

  claim that sugar alcohols minimally impact blood sugar. However, this is false, and even Atkins

  has characterized the term “net carbs” as “imprecise.”

            3.      Simply put, Atkins’ claim that sugar alcohols, particularly maltitol, minimally

  impact blood sugar and thus should not be included in a consumer’s carbohydrate count is wrong,

  meaning that the labeling and representations regarding Net Carbs are also wrong. Atkins

  affirmatively misrepresents and conceals these facts from consumers in violation of New York

  law.

            4.      Plaintiffs thus bring this suit on their own behalf, and on behalf of other affected

  purchasers in the State of New York, to obtain all remuneration available under the law and at

  equity.

                                                PARTIES

            5.      Plaintiff Joseph Colella is an adult domiciled in Queens County, New York and is

  therefore a citizen of the State of New York.

            6.      Plaintiff Joseph Timmerman is an adult domiciled in Boca Raton, Florida and is

  therefore a citizen of the State of Florida. He has purchased Defendant’s products in New York

  for the last several years.

            7.      Plaintiff Kelly Styles Longo is an adult domiciled in Williamsville, New York and

  is therefore a citizen of the State of New York.




                                                     2
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 3 of 39 PageID #: 1227
               PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                    DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                 NUTRITIONALS, INC.

          8.      Plaintiff Sandra Styles-Horvath is an adult domiciled in North Ft. Myers, Florida

  and is therefore a citizen of the State of Florida. She also maintains a residence in Buffalo, New

  York and has purchased Defendant’s products in New York for the last several years.

          9.      Defendant is a corporation organized under the laws of Colorado with headquarters

  located at 1050 17th Street, Ste. 1000, Denver, Colorado 80265-1001 and is therefore a citizen of

  the State of Colorado.

                                   JURISDICTION AND VENUE

          7.      The United States District Court for the Eastern District of New York has subject

  matter jurisdiction over all claims in this action pursuant to the Class Action Fairness Act, 28

  U.S.C. § 1332(d) (“CAFA”). The aggregated claims of the individual class members exceed the

  sum value of $5,000,000, exclusive of interest and costs, and this is a class action in which more

  than two-thirds of the proposed plaintiff class, on the one hand, and Defendant, on the other, are

  citizens of different states.

          8.      This Court has personal jurisdiction over Atkins because Atkins is registered to

  conduct business and does, in fact, regularly conduct business, in New York.

          9.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

  part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

                                     FACTUAL ALLEGATIONS

     A. Background

          10.     Defendant Atkins has concealed material facts from consumers in that it failed to

  disclose that sugar alcohols impact blood sugar.




                                                     3
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 4 of 39 PageID #: 1228
              PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                   DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                NUTRITIONALS, INC.

          11.      Atkins also made false, misleading statements to deceive consumers into

  purchasing its products when it advised consumers that sugar alcohols have a “minimal” impact

  on blood sugar – a contention that is unsupported by the scientific evidence.

          12.      Defendant Atkins is the eponymous company formed by the late Dr. Robert Atkins

  (hereinafter “Dr. Atkins”) to promote the sale of books and food items related to the “Atkins Diet,”

  a low- to no-carbohydrate diet.

          13.      To follow the Atkins Diet, users must forsake carbohydrates which are present in

  most processed foods in the average American’s diet. In 1999, at the time the Atkins Diet was

  gaining sweeping popularity, the late Dr. Atkins informed adherents that the most popular artificial

  sweeteners that American manufacturers use to replace conventional sugars were not approved for

  use in the Atkins Diet. Dr. Atkins wrote, “Sweeteners such as sorbitol, mannitol, and other hexitols

  [i.e. sugar alcohols] are not allowed.” See Robert C. Atkins, M.D., Dr. Atkins’ New Diet Revolution

  (Rev.) at p. 100 (1999).

          14.      Dr. Atkins’ diet was based on dramatic reduction of “glycemic” carbohydrates, that

  is, those carbs that turn into sugar upon entering the blood stream. Defendant has explained:

          “Glycemic” simply means “relating to sugar.” The higher the glycemic impact of a food
          … the greater and more rapid its effect on your blood sugar when you eat it – and the more
          insulin required to return your blood sugar to normal. Since insulin is a fat-storage hormone
          and since overweight people often already produce too much of it, high blood sugar and
          high insulin can sabotage your weight-management and better health efforts. Eating lower
          glycemic foods is definitely the way to go.1

          15.      Traditional dieting approaches distinguish between “simple carbs” like sugar and

  white flour and “complex carbs” like fruits, potatoes, and whole grains. But Dr. Atkins believed


          1
            https://www.atkins.com/how-it-works/library/articles/the-low-glycemic-approach-to-healthy-eating (last
  accessed Dec. 19, 2018).



                                                         4
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 5 of 39 PageID #: 1229
   PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL DESIGNATED
           CONFIDENTIAL BY DEFENDANT ATKINS NUTRITIONALS, INC.


  that this distinction failed to capture the actual effects of different carbohydrates on blood sugar.

  The Atkins approach instead endorses the “glycemic index” as a “better gauge of the impact of

  various carbohydrates on your blood sugar.” Dieters should therefore “pay closer attention not

  only to the amount of carbohydrates consumed, but also to their position on the glycemic index.”2

          16.      As explained by Atkins, the glycemic index (or “GI”) measures “the relative impact

  of carbohydrate foods on blood sugar. The GI of a particular food is determined by comparing the

  effect of a 50-gram portion on blood sugar to that of a 50-gram standard such as a glucose solution

  or white bread. The higher a food’s GI, the faster and greater its effect on your blood sugar.

  Sucrose, or table sugar (illegal on the Atkins diet), has a glycemic index of 63. Whole grain

  pumpernickel bread (illegal on the Atkins diet) has a GI of 46. All-Brain cereal (illegal on the

  Atkins diet) has a GI of 45. White rice (illegal on the Atkins diet) has a GI of 66. Pancakes (illegal

  on the Atkins diet) have a GI of 67. Whole-grain spaghetti (illegal on the Atkins diet) has a GI of

  32. A doughnut (illegal on the Atkins diet) has a GI of 76.3

          17.      The International Table of Glycemic Index and Glycemic Load lists the following

  GI values for various products, compared to nearly pure maltitol:

                                          PRODUCT                                 GI
                       25g Malbit CR (87% maltitol)                               30 ± 12
                       Peanut M & M’s                                             33 ± 3
                       Twix                                                       44 ± 6
                       25g Maltidex 100 (> 72% maltitol)                          44 ± 11
                       Potato crisps, plain, salted (Canada)                      51 ± 7
                       Snickers                                                   68
                       M & M’s                                                    68 ± 12
                       25 g Malbit CH (99% maltitol)                              73 ± 29
                       25 g Maltidex 200 (50% maltitol)                           89 ± 28

            2
               https://www.atkins.com/how-it-works/library/articles/the-importance-of-the-low-glycemic-impact-part-2
  (last accessed Dec. 19, 2018)
            3
              https://lpi.oregonstate.edu/mic/food-beverages/glycemic-index-glycemic-load (last accessed Dec. 19,
  2018).


                                                          5
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 6 of 39 PageID #: 1230
                PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                     DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                  NUTRITIONALS, INC.



            18.    The International Table also lists equivalent GI values for chocolate milk products

  sweetened with table sugar (sucrose) versus maltitol:

                       PRODUCT                                                GI
                       Chocolate, milk, plain with sucrose                    34 ± 5
                       Chocolate, milk, plain, low-sugar with maltitol        35 ± 16


            19.    “Health potential of polyols as sugar replacers” also compiles GI tests of maltitol

  that can be compared to results for table sugar and other sugar alcohols. Nine independent tests of

  maltitol revealed relative blood sugar responses between 40 to 78 percent of the impact of common

  table sugar. But not all sugar alcohols are equal. Mannitol has zero impact on blood sugar. Sorbitol

  has an impact between six to 22 percent of table sugar. And xylitol has an impact between 11 to

  29 percent.4

            20.    In 2002, Dr. Atkins revised his prohibition against sugar alcohols, including

  specifically maltitol. He stated, “certain sugar alcohols such as maltitol do not affect blood sugar

  and are acceptable.” Robert C. Atkins, M.D., Dr. Atkins’ New Diet Revolution (3rd ed.) at p. 112

  (2002).

            21.    What changed? Between 1999 and 2002, Atkins established a growing line of food

  products that included sugar alcohols, including the products at issue in this case.

            22.    In a website section called “How to Read a Food Label,” Atkins tells consumers on

  its website that “All Carbs Are Not Created Equal,” explaining:

            Not all types of carbohydrates behave the same way in your body. For example, when your
            body digests table sugar, it turns it immediately into blood sugar. Other carbs, such as sugar

            4
             Geoffrey Livesey, “Health potential of polyols as sugar replacers, with emphasis on low glycermic
  properties,” Nutrition Research Reviews 2003: 16:16-91, p. 170.


                                                       6
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 7 of 39 PageID #: 1231
               PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                    DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                 NUTRITIONALS, INC.

           alcohols, have a minimal impact on blood-sugar levels. Still other carbs, such as dietary
           fiber, pass through your body without having any impact on blood-sugar level. To date, the
           FDA has not focused on these important biochemical differences and treats all
           carbohydrates alike.5

           23.       In its “How to Read a Food Label” section, Atkins omits any discussion of maltitol,

  its sugar alcohol of choice. Instead, in a section called “The Impact on Blood Sugar,” Atkins writes:

           When you look at most food labels, you won’t see a number representing the grams of
           carbs that impact your blood sugar. These high-glycemic carbs are the carbs that you need
           to count known as the Net Carb count. Fortunately, you don’t have to be a food scientist or
           math whiz to figure it out. To calculate the carbs that count, simply subtract the number of
           grams of dietary fiber from the total number of carbohydrate grams.

           Atkins science allows us to calculate Net Carbs in our products more accurately. In addition
           to subtracting grams of dietary fiber from total carbohydrates, we’re able to account for
           glycerin and other ingredients that have minimal impact on blood sugar levels that might
           now show up on a standard food label. We can also check Net Carbs using analytical
           techniques. But what is important for you to know is that all Atkins bars and shakes are
           low in Net Carbs.6

      B. Atkins’ Specific Claims Regarding “Net Carbs”

           24.       Atkins’ website at www.atkins.com explains its definition of “Net Carbs” as “the

  total carbohydrate content of the food minus the fiber content and sugar alcohols.” It further claims,

  “The Net Carbs number reflects the grams of carbohydrate the significantly impact your blood

  sugar level and therefore are the only carbs you need to count when you do Atkins.”

           25.       Atkins claims its “Net Carb” calculation is based on “science.”

           26.       Atkins further claims:

           Net Carbs are the carbohydrates that significantly impact the blood-sugar level;
           they’re the only carbs that count when following Atkins. The good news is that the
           grams of carbohydrate in fiber, glycerine, and sugar alcohols don’t break down and

           5
               https://www.atkins.com/how-it-works/library/articles/how-to-read-a-food-label (last accessed Dec. 19,
  2018)
           6
               https://www.atkins.com/how-it-works/library/articles/how-to-read-a-food-label (last accessed Dec. 19,
  2018).



                                                           7
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 8 of 39 PageID #: 1232
             PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                  DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                               NUTRITIONALS, INC.


          convert to blood sugar and need not be counted by people on the ANA. … So Net
          Carbs represent the number of grams of total carbohydrate minus those that do not
          impact blood sugar.7
          27.    Atkins manufactures, distributes, markets, advertises, and sells products containing

  sugar alcohols as replacements for ordinary carbohydrates.

          28.     Maltitol is the sugar alcohol of Atkins’ choice. For example, it is (or has been)8 a

  leading ingredient in the following Atkins’ products: (a) Blueberry Greek Yogurt Bar; (b)

  Chocolate Peanut Butter Pretzel Bar; (c) Strawberry Almond Bar; (d) Cinnamon Bun Bar; (e)

  Chocolate Chip Granola Bar; (f) Chocolate Peanut Butter Bar; (g) Cookies n’ Crème Bar; (h)

  Mudslide Bar; (i) Chocolate Chip Cookie Dough Bar; (j) Triple Chocolate Bar; (k) Caramel

  Chocolate Peanut Nougat Bar; (l) Caramel Double Chocolate Crunch Bar; (m) Cashew Trail Mix

  Bar; (n) Coconut Almond Delight Bar; (o) Dark Chocolate Almond Coconut Crunch Bar; (p)

  Caramel Chocolate Nut Roll; (q) Dark Chocolate Decadence Bar; (r) Chocolate Chip Crisp Bar;

  (s) Chocolate Hazelnut Bar; (t) Chocolate Oatmeal Fiber Bar; (u) Cranberry Almond Bar; (v)

  Chocolate Covered Almonds; (w) Chocolate Candies; (x) Chocolate Peanut Candies; (y) Caramel

  Nut Chew Bar; (z) Chocolate Caramel Mousse Bar; (aa) Chocolate Coconut Bar; (bb) Nutty Fudge

  Brownie; (cc) Peanut Butter Cups; (dd) Peanut Caramel Cluster Bar; and (ee) Sweet & Salty Trail

  Mix.The Atkins “Net Carb” formula subtracts all grams of sugar alcohol from carbohydrates. For

  example, its “Chocolate Candies” product claims to have just “1g Net Carb.”




  7
      See http://www.atkins.com/Science/Articles---Library/Carbohydrates/The-Blood-Sugar-Roller-Coaster--Excess-
  Carbs,-Exce.aspx.
  Atkins removed this page from its website after litigation commenced. It can be found via the Internet Wayback
  Machine at: https://web.archive.org/web/20140930191256/http://www.atkins.com/Science/Articles---
  Library/Carbohydrates/The-Blood-Sugar-Roller-Coaster--Excess-Carbs,-Exce.aspx.
  8
           Defendant began removing maltitol from products after the commencement of litigation.


                                                        8
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 9 of 39 PageID #: 1233
            PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                 DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.




         29.     The ingredients panel for Atkins’ Chocolate Candies reveals the following:




         30.     Thus, Atkins starts with 19g of total carbs then subtracts 4g of Dietary Fiber and

  14g of Sugar Alcohols to arrive at a Net Carbs claim of just 1 gram. The ingredient list reveals

  “maltitol” is most significant ingredient of the product.


                                                    9
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 10 of 39 PageID #: 1234
            PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                 DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.

         31.     By this calculation, Atkins assigns a carbohydrate value of zero to maltitol and any

  other sugar alcohols for this product.

         32.     On the same product, Atkins also includes the following text box on the products

  packaging:




         33.     An identical or substantially similar claim appears on every Atkins’ product

  identified in paragraph 28.

         34.     But, as described below, sugar alcohols do impact blood sugar more than a minimal

  amount, and Atkins’ “Net Carb” count does not assist consumers with tracking carbohydrates that

  impact blood sugar because it omits sugar alcohols from its equation.

         35.     Further, this claim conflicts with the diet espoused by Dr. Atkins in his books.

  Indeed, Dr. Atkins stated that to arrive at net carbs, an individual should subtract only

  carbohydrates associated with fiber. He stated: “Basically, you can deduct the grams of fiber from

  the food’s total carb count. I call the net number of grams, ‘The carbs that count when you do

  Atkins.’” Robert C. Atkins, M.D., Dr. Atkins’ New Diet Revolution (3rd ed.) at p. 68 (2002). He



                                                  10
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 11 of 39 PageID #: 1235
    PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL DESIGNATED
            CONFIDENTIAL BY DEFENDANT ATKINS NUTRITIONALS, INC.


  further elaborated, “And determining which carbs count is simple: Check the total fiber grams

  listed on the food label and subtract that number from the total grams of carbohydrate listed.” Id.

  at p. 69. Thus, even Dr. Atkins uses a different carbohydrate calculation than that used by Atkins

  in its labeling.

          36.        Atkins does not disclose the conflict between Dr. Atkins’ espoused method of

  calculating “net carbs” and the method used by the company.

      C. Sugar Alcohols Retain Significant Energy Value

          37.        Contrary to Atkins’ claims, the authoritative scientific research on sugar alcohols,

  particularly maltitol, shows that they continue to have a significant impact on blood sugar levels.

          38.        Dr. Regina Castro of the Mayo Clinic warns consumers should “be cautious with

  sugar alcohols” because they “can increase your blood sugar level.”9

          39.        To Plaintiffs’ knowledge, no independent scientist, doctor, or researcher agrees

  with Atkins’ assertion that maltitol and other sugar alcohols have a net energy value of zero. Atkins

  conceals this fact from consumers and does not disclose this fact in its labeling or representations

  to consumers. The International Table of Glycemic Index and Glycemic Load lists maltitol as

  having a relative blood sugar impact from between 45 to 127 percent of the impact of white bread

  (the product regularly used as a control in scientific testing of the impact ingredients and food

  products have on blood sugar).

          40.        In the study “Sugar Alcohols and Diabetes: A Review,” 10 Dr. Thomas Wolever

  explained:


          9
                    See http://www.mayoclinic.org/diseases-conditions/diabetes/expert-answers/artificialsweeteners/
  faq-20058038.
  10
          See http://archive.diabetes.ca/files/SugarAlcohols--Wolever--CJDDecember2002.pdf.


                                                          11
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 12 of 39 PageID #: 1236
             PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                  DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                               NUTRITIONALS, INC.


          Some people may believe that products sweetened with sugar alcohols allow for
          more variety in food choices, and, hence, increased quality of life for people with
          diabetes. However, there is no evidence that sugar alcohol-sweetened products
          have any benefit on long-term glycemic control in people with diabetes.

          …

          The rationale behind the use of sugar-alcohol sweetened products for weight
          management is that they reduce both the energy and sugar contents of
          confectionary. However, the reduction in energy content is not large[.] … Most
          sugar alcohols have an energy content 1.0 to 2.0 kcal/g less than sucrose or other
          carbohydrates, and since tolerance for sugar alcohol intake is limited, their impact
          on overall energy balance is likely to be, at most, approximately 20 to 40 kcal/day.
  Thomas Wolever, M.D. Ph.D., “Sugar Alcohol and Diabetes: A Review,” Canadian Journal of

  Diabetes 2002; 26(4): 356-362.

          41.      Ordinary carbs have an energy value of approximately four calories per gram.

          42.      Maltitol has an energy value of approximately three calories per gram, 25 percent

  less than the energy value of an ordinary carb.11

          43.      Dr. Wolever found that 50 to 75 percent of maltitol is absorbed into the body.

          44.      By multiplying the energy value by the percent of the sugar alcohol absorbed by

  the body, one can arrive at the carb value of a sugar alcohol relative to an ordinary carbohydrate.

  Thus, total carbohydrate energy consumed per gram of maltitol is actually between 38 to 56 percent

  of the carbohydrate value of table sugar or ordinary carbohydrates.

          45.      Thus, according to this scientifically sound calculation, the true “Net Carbs” in

  Atkins “Chocolate Candies” product would be between 6.32 and 8.84 grams instead of the 1 gram

  fraudulently claimed by Atkins. Accordingly, just as one example, the “Chocolate Candies”


  11
           See http://www.inspection.gc.ca/food/labelling/food-labelling-for-industry/nutrition-labelling/elements-
  within-the-nutrition-facts-table/eng/1389206763218/1389206811747?chap=1.


                                                          12
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 13 of 39 PageID #: 1237
    PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL DESIGNATED
            CONFIDENTIAL BY DEFENDANT ATKINS NUTRITIONALS, INC.


  product has a “net carb” value of between 632 to 884 percent times as high as that claimed by

  Atkins.

            46.    In 2004, Dr. Wolever told the New York Times, “It’s a big misconception to say

  maltitol does not raise blood sugar.” Instead, he explained, “Sugar alcohols have come on the

  market quite aggressively and it’s very confusing. The science is not good.”12

            47.    In 2004, Atkins had Wolever test the actual impact its products have on blood sugar.

  The testing revealed Atkins’ chocolate candies actually had 10.9 grams of impact on blood sugar

  according to the most widely-used scientifically-valid measure, and 7 grams of impact according

  to a secret untested method employed by Atkins.

  48.       After Wolever’s testing, Atkins appeared to agree with the consensus that food labels

  concerning sugar alcohols were misleading. It announced that it would discontinue using the term

  “Net Carbs” on its food labels because the term is “imprecise.” Sarah Ellison, Atkins Labels Will

  Drop Term ‘Net Carbs’, THE WALL STREET JOURNAL, Oct. 6, 2004 (available at

  http://www.wsj.com/articles/SB109700319191636814). According to the article:

            As low-carb products have proliferated, the food industry has faced increasing
            skepticism about their nutrient content and labeling. For example, many companies,
            including Atkins at one time, calculate a products “net carbs” by subtracting grams
            of fiber and sugar alcohols from the total carbohydrate grams. That calculation
            allows food makers to cook up starchy, sweet products like brownies, pastries and
            candy, and call them “low carb.” But one thing the calculation doesn’t take into
            account is that sugar alcohols raise blood-sugar levels, just as “net carbs” do.

   Id. (emphasis added).




  12
            See Burros, Marian, “New ‘Low-Carb’ Foods Aren’t All-You-Can-Eat, N.Y. Times, Apr. 14,
  , available at http://www.nytimes.com/learning/students/pop/20040415snapthursday.html


                                                       13
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 14 of 39 PageID #: 1238
            PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                 DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.

         49.     Nonetheless, despite acknowledging that the term “net carbs” is “imprecise” and

  that sugar alcohols impact blood sugar levels, Atkins continues to use the term in its labeling and

  to tell consumers that sugar alcohols have a “minimal” impact on blood sugar levels – a conclusion

  that it publicly rejected in 2004.

         50.     Atkins’ current packaging illustrates that its net carb statements are false and

  misleading. Atkins’ “Hidden Sugar” statements inform consumers:




         51.     There are 4.26 grams in a teaspoon. By stating that the “Atkins Endulge Caramel

  Nut Chew Bar” has the same impact of 1.5 teaspoons of sugar, Atkins is stating that it has 6.4




                                                  14
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 15 of 39 PageID #: 1239

      PUBLIC REDACTED VERSION-CONTAINS DISCOVERY MATERIAL DESIGNATED
              CONFIDENTIAL BYDEFENDA1 T ATKINS NUTRITIONALS, INC.


    grams of ingredients that impact blood sugar. And yet, the current packaging for the Atkins

    Endulge Caramel Nut Chew Bar contains just tvvo grams of ingredients that impact blood sugar.

        D. Atkins Uses "Net Carbs" to Illegally Imply Its Products are "Low Carb"

           52.     Under the NLEA, a product may not contain a statement about the amount of a

    nutrient if the statement in any way implicitly characterizes the level of the nutrient in the food or

    is false or misleading in any respect.

           53.     In 2004. Atkins' conceded that consumers are confused between '·low-carb" and

    "net-carb'' and equated the terms. At the same time that it announced its net carb labels were

    inaccurate, Atkins stated, "Today many food labels are confusing. The terms 'low-carb' and ·net

    carb' have no standardized definition, but they have already become buzzwords used by many

    other food manufacturers who may know little about formulating products that work on that Atkins

    Nutritional Approach."

           54.     Excerpts from publicly-tiled investor reports and presentations from The Simply

    Good Food Company, the parent company of Defendant Atkins, repeatedly describe Atkins as '·an

    iconic American brand that for many consumers stands for ' low carb,' 'low sugar· and ·protein

    rich' nutrition. Qua1terly earnings reports repeatedly emphasize Lhat Atkins' target consumers are

    "program buyers" on the eponymous Atkins' low-carb diet and "self-directed low carbers."

           55.     Consumer survey data disclosed in discovery in related litigation supports these

    statements to investors:




                                                      15
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 16 of 39 PageID #: 1240

             PUBLIC REDACTED VERSION- CONTAINS DISCOVERY MATERIAL
                  DESIGNATED CONFTDENTlAL BY DEFENDANT ATKINS
                               NUTRITIONALS, INC.




           56.     Jt is illegal under the NLEA for a food manufaclllrer to label its products as "low

    carb" or to imply that a product is low in carbohydrates.

           57.     Atkins uses the "net carb" term to imply that the product is low in carbohydrale and

    that consumers should not count certain carbs.

           -Internal documents revealed in discovery in related litigation




                                                     16
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 17 of 39 PageID #: 1241

             PUBLIC REDACTED VERSION-CONTAINS DISCOVERY MATERIAL
           DESIGNATED C01 FIOENTIAL BY DEFENDANT ATKINS NUTRITIONALS.
                                       TNC.




           62.     "Nel carb" is a marketing Lem, crcaLCd by Alkins as a measure for consumers lo

    evaluate low carb qualities.




    -




                                                 17
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 18 of 39 PageID #: 1242
                      PUBLIC REDACTED VERSION - CONTAINS DISCOVERY MATERIAL
                          DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                        NUTRITIONALS, INC.




       E. Atkin Conceals Material Facts ancl It· Representations arc Fal c

              66.      Atkin · ··, cl arb" claims are fol c. mi leading. and likcl t deceive con urncrs.

    such as Plaintiffs and members of the la s. in that Atkins· products have multiple times the level

    of carbohydrates that impact blood sugar as labeled by          tkins·   er Carb claim becau e sugar

    alcohol continues t have an cffc.:ct on blood sugar and cal rie in direct contradiction to        tkins ·

    claims.

              67.      Within the past two cars. Plaintiff Joseph Colella purcha ed the following Atkins'

    product .       II of these pr duct contain sugar alcohol (including maltitol). and the el Carbs claim

    on each product states. ''Atkins N t Carb       ount assists you in tracking carbs that impact blood

    sugar. Fiber and sugar alcohols should be subtracted from the total carbs since they minimally

    impa t bl       d ·ugar.''

                                 Approximate                                                 Purchase
     Atkins Product                                          Location
                                 Date                                                          Price
     Chocolate Chip              Routinely from      Wal-Mart# 5293                        $6.98
     Cookie Dough Bar            2016-2018           77 Green Acres Mall                   (5 pack)
                                                     Valley Stream, NY
     Sweet & Salty Trail         Routinely from      Wal-Marl# 5293                         5.78
     Mix                         2016-2018           77 Green Acres Mall
                                                     Valley Stream, NY
     Chocolate Peanut            Routinely from      Wal-Mart # 5293                       $5.48
     Candies                     2016-2018           77 Green Acres Mall                   (5 pack)
                                                     Valley Stream. NY




                                                        18
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 19 of 39 PageID #: 1243
            PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                 DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.

         68.      Within the past two years, Plaintiff Joseph Timmerman purchased the following

  Atkins products. All of these products contain sugar alcohol (including maltitol), and the Net Carbs

  claim on each product states, “Atkins Net Carb Count assists you in tracking carbs that impact

  blood sugar. Fiber and sugar alcohols should be subtracted from the total carbs since they

  minimally impact blood sugar.”

                            Approximate                                                 Purchase
     Atkins Product                                           Location
                                 Date                                                     Price
   Chocolate Candies       Feb. 2, 2018         Stop & Shop # 526                      $6.51
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Trail Mix               Feb. 2, 2018         Stop & Shop # 526                      $5.39
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Mudslide Bar            Feb. 2, 2018         Stop & Shop # 526                      $7.78
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Chocolate Candies       Feb. 13, 2018        Stop & Shop # 526                      $6.51
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Trail Mix               Feb. 13, 2018        Stop & Shop # 526                      $5.39
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Mudslide Bar            Feb. 13, 2018        Stop & Shop # 526                      $7.78
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Chocolate Candies       April 2, 2018        Stop & Shop # 526                      $6.51
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Trail Mix               April 2, 2018        Stop & Shop # 526                      $5.39
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Mudslide Bar            April 2, 2018        Stop & Shop #526                       $7.78
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Chocolate Candies       April 8, 2018        Stop & Shop # 516                      $6.51
                                                1100 East Jericho Turnpike
                                                Huntington, NY
   Trail Mix               April 8, 2018        Stop & Shop # 516                      $5.39
                                                1100 East Jericho East Turnpike


                                                  19
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 20 of 39 PageID #: 1244
           PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.

                        Approximate                                  Purchase
     Atkins Product                                Location
                           Date                                       Price
                                       Huntington, NY

   Mudslide Bar        April 8, 2018   Stop & Shop # 516            $7.78
                                       1100 East Jericho Turnpike
                                       Huntington, NY
   Chocolate Candies   May 1, 2018     Stop & Shop # 516            $6.51
                                       1100 East Jericho Turnpike
                                       Huntington, NY
   Trail Mix           May 1, 2018     Stop & Shop # 516            $5.39
                                       1100 East Jericho Turnpike
                                       Huntington, NY
   Mudslide Bar        May 1, 2018     Stop & Shop # 516            $7.78
                                       1100 East Jericho Turnpike
                                       Huntington, NY
   Chocolate Candies   May 22, 2018    Stop & Shop # 526            $6.51
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Trail Mix           May 22, 2018    Stop & Shop # 526            $5.39
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Mudslide Bar        May 22, 2018    Stop & Shop # 526            $7.78
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Chocolate Candies   July 21, 2018   Stop & Shop # 526            $6.51
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Trail Mix           July 21, 2018   Stop & Shop # 526            $5.39
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Mudslide Bar        July 21, 2018   Stop & Shop # 526            $7.78
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Chocolate Candies   Aug. 11, 2018   Stop & Shop # 526            $6.51
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Trail Mix           Aug. 11, 2018   Stop & Shop # 526            $5.39
                                       3126 Jericho Turnpike
                                       East Northport, NY
   Mudslide Bar        Aug. 11, 2018   Stop & Shop # 526            $7.78
                                       3126 Jericho Turnpike
                                       East Northport, NY



                                        20
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 21 of 39 PageID #: 1245
           PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.

                        Approximate                                  Purchase
     Atkins Product                                 Location
                             Date                                      Price
   Chocolate Candies   Aug. 25, 2018    Stop & Shop # 526           $6.51
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Trail Mix           Aug. 25, 2018    Stop & Shop # 526           $5.39
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Mudslide Bar        Aug. 25, 2018    Stop & Shop # 526           $7.78
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Chocolate Candies   Sept. 6, 2018    Stop & Shop # 526           $6.51
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Trail Mix           Sept. 6, 2018    Stop & Shop # 526           $5.39
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Mudslide Bar        Sept. 6, 2018    Stop & Shop # 526           $7.78
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Chocolate Candies   Sept. 16, 2018   Stop & Shop # 526           $6.51
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Trail Mix           Sept. 16, 2018   Stop & Shop # 526           $5.39
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Mudslide Bar        Sept. 16, 2018   Stop & Shop # 526           $7.78
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Chocolate Candies   Sept. 25, 2018   Stop & Shop # 526           $6.51
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Trail Mix           Sept. 25, 2018   Stop & Shop # 526           $5.39
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Mudslide Bar        Sept. 25, 2018   Stop & Shop # 526           $7.78
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Chocolate Candies   Oct. 18, 2018    Stop & Shop # 526           $6.51
                                        3126 Jericho Turnpike
                                        East Northport, NY
   Trail Mix           Oct. 18, 2018    Stop & Shop # 526           $5.39
                                        3126 Jericho Turnpike
                                        East Northport, NY



                                         21
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 22 of 39 PageID #: 1246
            PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                 DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.

                             Approximate                                                Purchase
     Atkins Product                                           Location
                                  Date                                                    Price
   Mudslide Bar             Oct. 18, 2018       Stop & Shop # 526                      $7.78
                                                3126 Jericho Turnpike
                                                East Northport, NY
   Chocolate Candies        Nov. 16, 2018       Stop & Shop # 516                      $6.51
                                                1100 East Jericho Turnpike
                                                Huntington, NY
   Trail Mix                Nov. 16, 2018       Stop & Shop # 516                      $5.39
                                                1100 East Jericho Turnpike
                                                Huntington, NY
   Mudslide Bar             Nov. 16, 2018       Stop & Shop # 516                      $7.78
                                                1100 East Jericho Turnpike
                                                Huntington, NY


         69.      Within the past two years, Plaintiff Kelly Styles Longo purchased the following

  Atkins products, among others. All of these products contain sugar alcohol (including maltitol),

  and the Net Carbs claim on each product states, “Atkins Net Carb Count assists you in tracking

  carbs that impact blood sugar. Fiber and sugar alcohols should be subtracted from the total carbs

  since they minimally impact blood sugar.”

                             Approximate                                                 Purchase
     Atkins Product                                           Location
                                  Date                                                     Price
   Chocolate Peanut         Routinely from      Wegmans                                 $9.72
   Butter Meal Bar          2016-2018           8270 Transit Road
                                                Williamsville, NY

   Chocolate Peanut         Routinely from      TOPS Friendly Markets                   $9.72
   Butter Meal Bar          2016-2018           2351 Maple Road
                                                Williamsville, NY

   Chocolate Peanut         Routinely from      Wal-Mart                                $9.72
   Butter Meal Bar          2016-2018           5033 Transit Road
                                                Williamsville, NY



         70.      Within the past two years, Plaintiff Sandra Styles-Horvath purchased the following

  Atkins products. All of these products contain sugar alcohol (including maltitol), and the Net Carbs

                                                  22
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 23 of 39 PageID #: 1247
    PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL DESIGNATED
            CONFIDENTIAL BY DEFENDANT ATKINS NUTRITIONALS, INC.


  claim on each product states, “Atkins Net Carb Count assists you in tracking carbs that impact

  blood sugar. Fiber and sugar alcohols should be subtracted from the total carbs since they

  minimally impact blood sugar.”

                         Approximate
   Atkins Product                       Location                               Purchase Price
                         Date
   Chocolate Chip        Routinely from TOPS Friendly Market                   $6.59 to $7.99
   Cookie Dough Bar      2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                            AND

                                            Wegmans
                                            370 Orchard Park Rd.
                                            West Seneca, NY 14224

   Chocolate Peanut      Routinely from TOPS Friendly Market                   $6.59 to $7.99
   Butter Bar            2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                            AND

                                            Wegmans
                                            370 Orchard Park Rd.
                                            West Seneca, NY 14224

   Chocolate Peanut      Routinely from TOPS Friendly Market                   $6.59 to $7.99
   Butter Pretzel Bar    2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                            AND

                                            Wegmans
                                            370 Orchard Park Rd.
                                            West Seneca, NY 14224

   Classic Trail Mix     Routinely from TOPS Friendly Market                   $6.59 to $7.99
                         2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                            AND

                                            Wegmans


                                               23
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 24 of 39 PageID #: 1248
           PUBLIC REDACTED VERSION– CONTAINS DISCOVERY MATERIAL
               DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.

                         Approximate
   Atkins Product                        Location                Purchase Price
                         Date
                                         370 Orchard Park Rd.
                                         West Seneca, NY 14224

   Sweet & Salty Trail   Routinely from TOPS Friendly Market     $6.59 to $7.99
   Mix                   2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                         AND

                                         Wegmans
                                         370 Orchard Park Rd.
                                         West Seneca, NY 14224

   Caramel Chocolate     Routinely from TOPS Friendly Market     $6.59 to $7.99
   Nut Roll              2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                         AND

                                         Wegmans
                                         370 Orchard Park Rd.
                                         West Seneca, NY 14224

   Coconut Almond        Routinely from TOPS Friendly Market     $6.59 to $7.99
   Delight Bar           2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                         AND

                                         Wegmans
                                         370 Orchard Park Rd.
                                         West Seneca, NY 14224

   Chocolate Oatmeal     Routinely from TOPS Friendly Market     $6.59 to $7.99
   Fiber Bar             2016-2018      355 Orchard Park Road
                                        West Seneca, NY

                                         AND

                                         Wegmans
                                         370 Orchard Park Rd.
                                         West Seneca, NY 14224



                                            24
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 25 of 39 PageID #: 1249
          PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
               DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                            NUTRITIONALS, INC.

                       Approximate
   Atkins Product                     Location                   Purchase Price
                       Date
   Caramel Nut Chew    Routinely from TOPS Friendly Market       $6.59 to $7.99
   Bar                 2016-2018      355 Orchard Park Road
                                      West Seneca, NY

                                       AND

                                       Wegmans
                                       370 Orchard Park Rd.
                                       West Seneca, NY 14224

   Chocolate Candies   Routinely from TOPS Friendly Market       $6.59 to $7.99
                       2016-2018      355 Orchard Park Road
                                      West Seneca, NY

                                       AND

                                       Wegmans
                                       370 Orchard Park Rd.
                                       West Seneca, NY 14224

   Chocolate Caramel   Routinely from TOPS Friendly Market       $7.99
   Mousse Bar          2016-2018      355 Orchard Park Road
                                      West Seneca, NY

                                       AND

                                       Wegmans
                                       370 Orchard Park Rd.
                                       West Seneca, NY 14224

   Chocolate Covered   Routinely from TOPS Friendly Market       $6.59 to $7.99
   Almonds             2016-2018      355 Orchard Park Road
                                      West Seneca, NY

                                       AND

                                       Wegmans
                                       370 Orchard Park Rd.
                                       West Seneca, NY 14224

   Milk Chocolate      Routinely from TOPS Friendly Market       $6.59 to $7.99
   Caramel Squares     2016-2018      355 Orchard Park Road
                                      West Seneca, NY


                                          25
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 26 of 39 PageID #: 1250
           PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.

                          Approximate
   Atkins Product                            Location                             Purchase Price
                          Date

                                             AND

                                             Wegmans
                                             370 Orchard Park Rd.
                                             West Seneca, NY 14224


   Peanut Butter Cups     Routinely from TOPS Friendly Market                     $6.59 to $7.99
                          2016-2018      355 Orchard Park Road
                                         West Seneca, NY

                                             AND

                                             Wegmans
                                             370 Orchard Park Rd.
                                             West Seneca, NY 14224

   Peanut Caramel         Routinely from TOPS Friendly Market                     $6.59 to $7.99
   Cluster Bar            2016-2018      355 Orchard Park Road
                                         West Seneca, NY

                                             AND

                                             Wegmans
                                             370 Orchard Park Rd.
                                             West Seneca, NY 14224



         71.     The products that Plaintiffs purchased contained the “Counting Carbs” box on the

  packaging identified in paragraph 32, supra, including the statement that sugar alcohols are not a

  carb that counts, i.e. “Counting Carbs? Atkins Net Carb Count assists you in tracking carbs that

  impact blood sugar. Fiber and sugar alcohols should be subtracted from the total carbs since they

  minimally impact blood sugar.” Thus, the products that Plaintiffs purchased represented that sugar

  alcohols have only a “minimal” impact on consumers’ blood sugar and that sugar alcohols,

  including maltitol, are not carbohydrates that “impact blood sugar.” In this respect, the


                                                 26
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 27 of 39 PageID #: 1251
    PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL DESIGNATED
            CONFIDENTIAL BY DEFENDANT ATKINS NUTRITIONALS, INC.


  representations on Atkins’ products purchased by Plaintiffs were fraudulent, misleading, and

  concealed material facts (i.e. that sugar alcohols impact blood sugar).

         72.     Defendant’s false representations and omissions were likely to, and do, in fact,

  mislead reasonable consumers acting reasonably under the circumstances.

         73.     Furthermore, ordinary and reasonable consumers would not purchase Atkins’

  products containing the “Net Carbs” designation if they knew the facts and information that Atkins

  concealed from consumers.

         74.     Plaintiffs and members of the Class have been economically damaged by their

  purchase of Atkins’ products, in that they spent money on products that they would not have

  purchased if they had known the true facts and information that Atkins concealed and misled

  consumers about, specifically that sugar alcohols do not impact blood sugar.

         75.     Atkins charges a premium for its products and specifically markets them in a

  premium location of its retailers; thus, Plaintiffs and members of the Class paid more than they

  normally would have for comparable products. In this respect, Plaintiffs and members of the Class

  have overpaid for Atkins products contained the “Net Carbs” calculation.

         76.     The following chart represents the approximate price premiums for certain Atkins’

  products based on a price per ounce comparison. Plaintiffs purchased the following Atkins

  products and paid the approximate premium as set forth herein:




                                                  27
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 28 of 39 PageID #: 1252
            PUBLIC REDACTED VERSION– CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.

   Atkins Flavor            Price / Oz.          Comparison           Price / Oz. Premium
   Chocolate Candies            $0.914           M&Ms                     $0.223        4.10
   Sweet & Salty Trail Mix      $1.020           Planter’s SS Tr. Mix     $0.830        1.23
   Choc. Chip Cookie Dough      $0.706           Snicker’s                $0.289        2.44
   Chocolate Peanut Butter      $0.883           Hershey’s Gold PB &      $0.345        2.56
   Pretzel Bar                                   Pretzel
   Chocolate Peanut Butter      $0.734           Butterfinger             $0.298        2.46
   Meal Bar
   Coconut Almond Delight       $0.746        Almond Joy                      $0.250            2.98
   Caramel Choc. Nut Roll       $0.746        Snicker’s                       $0.289            2.58
   Caramel Nut Chew             $0.965        Snicker’s                       $0.298            3.24
   Chocolate Caramel Mousse     $0.965        3 Musketeer’s                   $0.346            2.79
   Peanut Butter Cups           $0.913        Reese’s Peanut Butter           $0.297            3.07
                                              Cups
   Peanut Caramel Cluster              $0.913 Pay Day                         $0.300           3.04
                                           AVERAGE PREMIUM                              277 percent


                                CLASS ACTION ALLEGATIONS

         77.     Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this action

  on behalf of themselves and the following proposed Class:

         Consumers who purchased in the State of New York Atkins’ products that
         contained sugar alcohols and were sold in packaging that represented that sugar
         alcohols do not impact blood sugar and omitted that sugar alcohols impact blood
         sugar.

         78.     Excluded from the Class are Defendant, any affiliate, parent, employee or

  subsidiary of Defendant; any officer, director, or employee of Defendant; anyone employed by

  counsel for Plaintiffs in this action; and any Judge to whom this case is assigned as well as his or

  her immediate family.

         79.     This action has been brought and may be properly maintained as a class action

  under Federal Rule of Civil Procedure 23.

         80.     Numerosity of the Class – Rule 23(a)(1). Class members are so numerous that

  their individual joinder is impracticable. While the exact number of class members is unknown to


                                                  28
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 29 of 39 PageID #: 1253
    PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL DESIGNATED
            CONFIDENTIAL BY DEFENDANT ATKINS NUTRITIONALS, INC.


  Plaintiffs at the present time and can only be ascertained through appropriate discovery, Plaintiffs

  believes that there are thousands of class members located throughout New York.

         81.     Existence and Predominance of Common Questions of Law and Fact – Rule

  23(a)(2), 23(b)(3). Common questions of law and fact exist as to all members of the Class and

  predominate over questions affecting only individual Class members. These common legal and

  factual questions, each of which may also be certified under Rule 23(c)(4), include the following:

                 a.      Whether Atkins misrepresented / concealed the sugar alcohol content on the
                         label of its products identified with the “Net Carbs” designation;

                 b.      Whether Atkins misrepresented the impact sugar alcohols have on blood
                         sugar, and/or wrongfully omitted that sugar alcohols impact blood sugar;

                 c.      Whether Atkins misbranded its products when it stated they have “Only” a
                         certain number of Net Carbs;

                 d.      Whether Atkins was aware of its deception and/or omissions;

                 e.      Whether Atkins’s deception is material;

                 f.      Whether Atkins concealed or omitted the true nature of its product;

                 g.      Whether Atkins profited from its misconduct;

                 h.      Whether Atkins’s conduct harmed Plaintiffs and the Class;

                 i.      Whether Atkins has engaged in unlawful, unfair, or fraudulent business
                         practices in violation of New York law; and

                 j.      Whether Plaintiffs and the other Class members are entitled to equitable
                         relief, including declaratory relief, restitution, and/or rescission.

         82.     Typicality – Rule 23(a)(3). Plaintiffs’ claims are typical of the claims of the Class

  because, among other things, Plaintiffs purchased Atkins products bearing the “Net Carbs” label

  that contained sugar alcohols, including products that contain the misrepresentations and

  omissions alleged herein.



                                                  29
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 30 of 39 PageID #: 1254
            PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                 DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                              NUTRITIONALS, INC.

         83.     Adequacy of Representation – Rule 23(a)(4). Plaintiffs will fairly and adequately

  protect the interests of Class members. Plaintiffs have retained counsel competent and experienced

  in complex class action litigation, and Plaintiffs will prosecute this action vigorously. Plaintiffs

  have no interests adverse or antagonistic to those of the Class.

         84.     Superiority - Rule 23(b)(3). A class action is superior to all other available means

  for the fair and efficient adjudication of this controversy. The damages or other financial detriment

  suffered by individual Class members are small compared with the burden and expense that would

  be entailed by individual litigation of their claims against Defendant. It would thus be virtually

  impossible for the Class members, on an individual basis, to obtain effective redress for the wrongs

  done them. Furthermore, even if Class members could afford such individualized litigation, the

  court system could not. Individualized litigation would create the danger of inconsistent or

  contradictory judgments arising from the same set of facts. Individualized litigation would also

  increase the delay and expense to all parties and the court system from the issues raised by this

  action. By contrast, the class action device provides the benefits of adjudication of these issues in

  a single proceeding, economies of scale, and comprehensive supervision by a single court, and

  presents no unusual management difficulties under the circumstances here.

         85.     As an alternative to class certification under Rule 23(b)(3), the proposed Class may

  be certified under 23(b)(2) because Defendant has acted or refused to act on grounds generally

  applicable to the Class, thereby making declaratory relief appropriate with respect to the Class.

                                           COUNT ONE
                               Violation of N.Y. Gen. Bus. Law § 349
                              (Deceptive and Unfair Trade Practices)

         86.     Plaintiffs incorporate and re-allege all paragraphs previously alleged herein.



                                                   30
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 31 of 39 PageID #: 1255
              PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                   DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                NUTRITIONALS, INC.

           87.    Plaintiffs assert this cause of action on behalf of themselves individually and the

  proposed Class against Defendant under New York Gen. Bus. Law § 349, which protects

  consumers against deceptive acts or practices in the conduct of any business.

           88.    Atkins’ “Net Carb” claims represent that Atkins’ products have a very low amount

  of carbohydrates compared to their competitors, and a very low amount of carbs that impact blood

  sugar.

           89.    Atkins’ marketing and packaging schemes equate the term “Net Carb” with “low

  carb” and such an association is a material fact for consumers who purchase Atkins products.

           90.    Atkins’ marketing and packaging schemes claim sugar alcohols have minimal

  impact on blood sugar and such claim is a material fact for consumers who purchase Atkins

  products.

           91.    Atkins’ marketing and packaging schemes claim sugar alcohols do not count as

  carbs that impact blood sugar and such claim is a material fact for consumers who purchase Atkins

  products.

           92.    Atkins’ marketing and packaging schemes use its “net carb” claims to imply that

  its products are low carb products, and such implied claims are material facts for consumers who

  purchase Atkins products.

           93.    Throughout the class period, Atkins engaged in deceptive business acts and/or

  practices by:

                  a.     Marketing, advertising, and selling products with the “Net Carbs” label
                         claims that sugar alcohols do not or only “minimally” impact blood sugar,
                         even though sugar alcohols do impact blood sugar; and

                  b.     Marketing, advertising, and selling products with the assertion that sugar
                         alcohols do not count as carbohydrates that impact blood sugar;



                                                  31
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 32 of 39 PageID #: 1256
           PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.


                c.        Omitting that sugar alcohols do impact blood sugar;

                d.        Asserting that Atkins’ products have extremely low amount of
                          carbohydrates that “impacted blood sugar” when that is not true; and

                e.        Marketing, advertising, and selling products using the “Atkins” name
                          without disclosing and omitting that the products were not consistent with
                          the philosophy of the diet and company’s eponymous founder.

                f.        Marketing, advertising, and selling products with net carb claims to imply
                          that its products are low carb products.

         94.    Defendant’s acts and omissions described herein misled Plaintiffs and class

  members about facts of the product that could not reasonably be known by them.

         95.    Defendant’s deceptive acts and omissions described herein were made knowingly

  with the intent to cause Plaintiffs and class members to underestimate the carbohydrate impact of

  Defendant’s products.

         96.    Defendant’s deceptive acts and omissions were directed at consumers.

         97.    As a direct result of Atkins’s deceptive business acts and/or practices, Plaintiffs and

  members of the Class suffered injury in fact and lost money or property.

                             a   Plaintiffs and other reasonable consumers acting reasonably under

                     the circumstances would not have purchased Defendant’s products but for the

                     deceptive business acts and/or practices; and

                             b   Plaintiffs and other reasonable consumers acting reasonably under

                     the circumstances paid a price premium for Defendant’s products based on

                     Defendant’s deceptive business acts and/or practices




                                                  32
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 33 of 39 PageID #: 1257
              PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                   DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                NUTRITIONALS, INC.

         98.         Defendant’s conduct in employing these deceptive business acts and/or practices

  was malicious, willful, wanton, and outrageous such as to shock the conscious of the community

  and therefore warrants imposition of punitive damages in an amount to be determined by a jury.

         99.         Defendant’s deceptive business acts and practices impact the public interest

  because Plaintiffs and class members were injured in exactly the same way as thousands of others

  purchasing the products.

         100.        Defendant’s deceptive business acts and/or practices are likely to mislead

  reasonable consumers in the future. Had Plaintiffs and class members known the true facts about

  the products, they would not have purchased them at all, much less at their inflated price.

         101.        Accordingly, Plaintiffs, on behalf of themselves and the Class, seeks the greater of

  $50 per class member or actual damages, whichever is greater, plus attorney’s fees.

         102.        Plaintiffs also seek an injunction to enjoin the deceptive practices alleged herein. 13

                                                 COUNT TWO
                                  Violation of New York Gen. Bus. Law § 350
                                               (False Advertising)

         103.        Plaintiffs incorporate and re-allege all paragraphs previously alleged herein.

         104.        Plaintiffs asserts this cause of action on behalf of themselves and the Class against

  Defendant under GBL § 350, which declares unlawful “[f]alse advertising in the conduct of any

  business, trade, or commerce.” As defined in the Act, false advertising includes “advertising,

  including labeling of a commodity … if such advertising is misleading in a material respect” taking

  into account “the extent to which the advertising fails to reveal facts material in light of …

  representations [made] with respect to the commodity. …” GBL § 350-a(1).


         13
              Plaintiffs’ request for injunctive relief is preserved for appeal.


                                                              33
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 34 of 39 PageID #: 1258
              PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                   DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                NUTRITIONALS, INC.

         105.        Defendant has been and continues to be engaged in the “conduct of … business,

  trade, or commerce” under GBL § 350.

         106.        Throughout the class period, Defendant caused to be made and disseminated

  throughout New York statements that were untrue and misleading. These statements were made

  on the Defendant’s product labels, its website, and in general advertising.

         107.        Defendant knew, or, in the exercise of reasonable care, should have known that its

  statements were untrue and misleading to Plaintiffs and class members.

         108.        Defendant’s untrue and misleading statements were material and substantially

  uniform in their content, presentations, and impact upon Plaintiffs and class members.

         109.        Defendant’s untrue and misleading statements were material and likely to deceive

  a reasonable consumer. As a direct result of Atkins’s false advertising, Plaintiffs and members of

  the Class suffered injury in fact and lost money or property.

         110.        Defendant’s conduct in employing these deceptive business acts and/or practices

  was malicious, willful, wanton, and outrageous such as to shock the conscious of the community

  and therefore warrants imposition of punitive damages in an amount to be determined by a jury.

         111.        Accordingly, Plaintiffs on behalf of themselves and the Class, seek relief against

  Atkins in the form of an order prohibiting Atkins from engaging in the alleged misconduct

  described herein, and other relief as specifically prayed for herein. 14




         14
              Plaintiffs’ request for injunctive relief is preserved for appeal.


                                                              34
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 35 of 39 PageID #: 1259
                 PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                      DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                   NUTRITIONALS, INC.

                                               COUNT THREE15
                                           Breach of Express Warranty

            112.       Plaintiffs incorporate by reference and re-allege all paragraphs previously alleged

  herein.

            113.       Plaintiffs assert this cause of action on behalf of themselves and the proposed Class

  against Defendant for breach of express warranty.

            114.       Defendant provided Plaintiffs and class members with written express warranties

  that its products contained minimal “net carbs” and that any sugar alcohols contained therein had

  minimal and effectively no impact on blood sugar. These “Net Carb” claims are affirmations of

  fact that were a basis of the bargain between Plaintiffs (and class members) and Defendant.

            115.       The written affirmations of fact at issue here are the “Net Carb” statements and

  calculations made on Defendant’s products, which include but are not limited to:

                                      a.       “Atkins Net Carb Count assists you in tracking carbs that
                              impact blood sugar. Fiber and sugar alcohols should be subtracted from the
                              total carbs since they minimally impact blood sugar.”

                                      b.       Atkins used a Net Carbs mathematical formula that
                              subtracted all sugar alcohols from the total carbohydrate count, thereby
                              asserting that sugar alcohols have no impact on blood sugar;

                                      c.       An “Xg Net Carbs” or “Only Xg Net Carbs” total placed on
                              the front of each box that, combined with the definition on the back, asserts
                              that each product has a certain limited level of “carbs that impact blood
                              sugar;” and

                                     d.       An “Only Xg Net Carbs” representation that improperly
                              suggests a nutrient is absent or present in a certain amount.




            15
                 Plaintiffs preserve COUNT THREE for appeal.


                                                          35
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 36 of 39 PageID #: 1260
               PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                    DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                 NUTRITIONALS, INC.

          116.    Defendant’s Net Carb claims created an express warranty that the goods would

  conform to Defendant’s stated promises.

          117.    Defendant’s Net Carb claims were material to Plaintiffs and class members in the

  decision to purchase Defendant’s products.

          118.    Defendant breached its express warranty by not providing goods with the qualities

  promised.

          119.    As a direct result of Defendant’s breach, Plaintiffs and members of the Class

  suffered injury in fact and lost money or property.

          120.    Defendant’s conduct in employing these deceptive business acts and/or practices

  was malicious, willful, wanton, and outrageous such as to shock the conscious of the community

  and therefore warrants imposition of punitive damages in an amount to be determined by a jury.

          121.    Accordingly, Plaintiffs on behalf of himself and the Class, seek relief against Atkins

  in the form of an order prohibiting Atkins from engaging in the alleged misconduct described

  herein, and other relief as specifically prayed for herein.

                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and the Class, request judgment and

  relief as follows:

          A.      For an order certifying the proposed Class, and appointing Plaintiffs and their

  counsel of record to represent the proposed Class;

          B.      For an order declaring that Atkins has violated N.Y. Gen. Bus. Law § 349;

          C.      For an order declaring that Atkins has violated N.Y. Gen. Bus. Law § 350;




                                                   36
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 37 of 39 PageID #: 1261
                 PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                      DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                                   NUTRITIONALS, INC.

            D.         For an order declaring that Atkins has breached an express warranty;16

            E.         For an order awarding Plaintiffs and Class members damages and statutory

  damages in an amount to be proven at trial, including punitive damages, together with pre-trial and

  post-trial interest thereon;

            F.         For an order awarding Plaintiffs and Class members restitution, disgorgement, or

  other equitable relief as the Court deems proper;17

            G.         For an order awarding Plaintiffs and the Class reasonable attorneys’ fees and costs

  of suit, including expert witness fees; and

            H.         For an order awarding such other and further relief as this Court deems just and

  proper.

                                                      JURY DEMAND

            Plaintiffs, on behalf of themselves and all similarly situated persons, demand a trial by jury

  on all issues that are triable to a jury.




            16
                 Plaintiffs preserve their warranty claim for appeal.
            17
                 Plaintiffs preserve their request for injunctive relief for appeal.


                                                                 37
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 38 of 39 PageID #: 1262
           PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.

  Dated: January 25, 2019             Respectfully submitted,

                                      KAPLAN FOX & KILSHEIMER LLP

                                              /s/ David Straite
                                      David A. Straite
                                      Ralph E. Labaton
                                      850 Third Avenue
                                      New York, NY 10022
                                      dstraite@kaplanfox.com
                                      Tel.: 212.687.1980
                                      Fax: 212.687.7714
                                      Local Counsel for Plaintiffs


  Matthew L. Dameron                  Jay Barnes
  (admitted pro hac vice)            (admitted pro hac vice)
  WILLIAMS DIRKS DAMERON LLC         SIMMONS HANLY CONROY LLC
  1100 Main Street, Suite 2600        One Court Street
  Kansas City, MO 64105              Alton, IL 62002
  Tel.: 816.945.7110                  Tel.: 618.259.2222
  Fax: 816.945.7118                   Fax: 618.259.2251
  matt@williamsdirks.com             jbarnes@simmonsfirm.com
  National Counsel for Plaintiffs    National Counsel for Plaintiffs




                                        38
Case 1:17-cv-05867-KAM-SJB Document 54 Filed 01/25/19 Page 39 of 39 PageID #: 1263
           PUBLIC REDACTED VERSION – CONTAINS DISCOVERY MATERIAL
                DESIGNATED CONFIDENTIAL BY DEFENDANT ATKINS
                             NUTRITIONALS, INC.


                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 25th Day of January 2019, the foregoing document was
  electronically filed on the Court’s CM/ECF system, which effectuated service on the following
  counsel for Defendant:

   Gregory T. Wolf
   4520 Main Street, Suite 1100
   Kansas City, Missouri 64111
   gregory.wolf@dentons.com
   carly.duvall@dentons.com

   Sandra D. Hauser
   1221 Avenue of Americas
   New York, New York 10020
   Sandra.hauser@dentons.com

   Michael J. Duvall
   601 South Figueroa Street
   Suite 2500
   Los Angeles, California 90017-5704
   michael.duvall@dentons.com

   Grant J. Ankrom
   One Metropolitan Square
   211 N. Broadway, Suite 3000
   St. Louis, Missouri 63102-2741
   Grant.ankrom@dentons.com




                                                     /s/ Ralph E. Labaton
                                                     Ralph E. Labaton
                                                     Local Counsel for Plaintiffs and the
                                                     Proposed Class




                                                39
